WATSON, District Judge.
On April 17, 1945, this Court filed an opinion and entered final judgment after trial without a jury, dismissing the above captioned suit against the defendant, P. B. Feddish.1 On April 27,. 1945, the plaintiff filed a paper entitled “Exceptions”. It was suggested therein that, in accordance with Rule 52(b) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, the Court amend its opinion and its findings of fact and conclusions of law, a compliance with which would amount to a reversal of the judgment.
Rule 52(b), so far as pertihent, reads as follows:
“Upon motion of a party made not later than 10 days after entry of judgment the court may amend its findings or make additional findings and may amend the judgment accordingly.. The motion may be made with a motion for a new trial pursuant to Rule 59.”
The purpose of Rule 52 is to clarify matters for the appellate court’s better understanding of the basis of the decision of the trial court. Tulsa City Lines v. Mains, 10 Cir., 107 F.2d 377. The Rule permits the Court in its discretion to “amend” findings of fact or to “make additional findings”, thus amplifying and expanding the facts. The Rule does not provide for a reversal of the judgment or for a denial of the facts as found, which is what the plaintiff requests at present.
The plaintiff might have proceeded by motion for a new trial or by appeal to the Circuit Court of Appeals from the judgment entered in the trial court. It is clear that Rule 52(b) does not provide for that which is sought by the plaintiff here, and plaintiff’s request will be denied.
The requests made by plaintiff, Stephen Matyas, Trustee in Bankruptcy, and filed April 27, 1945, are hereby denied.

 No opinion for publication.